 

 
 
    
Exhibit 10.29
 
 
FIRST AMENDMENT TO SUPPLY AGREEMENT
 
THIS FIRST AMENDMENT TO SUPPLY AGREEMENT, dated as of March 1, 2011 (the
“Amendment”), between Fitzpatrick Bros., Inc., an Illinois corporation
(“Supplier”), and The Spic and Span Company, a Delaware corporation (“Buyer”).
 
RECITALS
 
WHEREAS, Supplier and Buyer entered into a Supply Agreement, dated as of May 15,
2008 (the “Supply Agreement”) pursuant to which Supplier agreed to construct the
Facility and supply the Products to Buyer subject to the terms of the Supply
Agreement;
 
WHEREAS, Buyer has agreed to purchase the Products from Supplier subject to the
terms of the Supply Agreement; and
 
WHEREAS, each of Supplier and Buyer desires to enter into this Amendment in
order to amend the Supply Agreement subject to Paragraph 10 of Article 14 to (i)
establish the credit to Buyer for the Capital Recovery Amount, as defined
hereinafter, for purposes of the Supply Agreement based on Supplier's commencing
to utilize the Facility on May 1, 2010 to manufacture and package products other
than the Products; (ii) arrange for the payment by Buyer to Supplier of the
Capital Recovery Amount during the period of time commencing on the date
Supplier begins manufacturing the Products for Buyer but prior to the Base
Volume Production Date (the “Interim Period”); and (iii) require Supplier to
make a monthly payment to Buyer in an amount equal to *** (***%) of the
aggregate gross sales of Comet® powder to *** (“***”) and provide an attribution
of the *** volume solely to Buyer's Capital Recovery responsibility in a monthly
credit to Buyer based on the pounds of Product purchased by *** as if Buyer was
the purchaser of such Products.
 
AGREEMENT
 
NOW, THEREFORE, the parties agree as follows:
 
1.    Definitions. All capitalized terms used but not defined in this Amendment
shall have the meanings ascribed thereto in the Supply Agreement.
 
2.    Amendments to the Supply Agreement. The Supply Agreement is hereby amended
as follows:
 
(a)The definition of “Capital Recovery Amount” contained in Paragraph 6 of
Article 1 is hereby deleted in its entirety and replaced with the following
language:
 
 
 
 
 
 
 
***Indicates a portion of this Exhibit that has been omitted and filed
separately with the Secretary of the United States Securities and Exchange
Commission pursuant to Prestige Brands Holdings, Inc.'s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
 

 

--------------------------------------------------------------------------------

 

“Capital Recovery Amount” shall mean *** ($***) utilized as expenditures for
land, building, equipment, set up and training and other items necessary to
produce the Base Volume of Product (the “Required Capital”) plus annual finance
charges established at the beginning of each Production Year at the prime rate
of interest then in effect as indicated in The Wall Street Journal during the
ten (10) year period commencing on the Base Volume Production Date. For each
Production Year after Production Year 1 (which will use the Base Volume) during
the ten (10) year period commencing on the Base Volume Production Date, the
appropriate allocation of the Capital Recovery Amount per SKU of Product shall
be determined by dividing that Production Year's Capital Recovery Amount by the
prior year's total production weight in pounds.
 
(b)Paragraph 3 of Article 2 is hereby amended by deleting the fourth (4th)
sentence thereof and replacing the sentence as follows:
 
“The first four (4) weeks of each Production Schedule will become binding
purchase commitments on Buyer and will constitute a firm written purchase order,
unless Buyer responds to a Production Schedule and notifies Supplier otherwise
in writing no more than two (2) days after receipt of such Production Schedule
from Supplier.”
 
(c)Paragraph 6(d) of Article 2 is hereby amended by deleting the reference to
$*** therein and inserting $*** in lieu thereof.
 
(d)Paragraph 8 of Article 2 is hereby renumbered to Paragraph 7 in order to
correct a typographical error in the Agreement.
 
(e)The first sentence of Paragraph 1 of Article 3 is hereby deleted in its
entirety. The second sentence of Paragraph 1 of Article 3 is hereby deleted in
its entirety and replaced with the following language:
 
Commencing on the first day of the Interim Period and continuing after the Base
Volume Production Date, the price for each SKU of the Products (the “Price”)
shall be as set forth in the form of Exhibit E, as amended from time to time in
accordance with the terms hereof, and be comprised of (i) Costed Bill of
Materials; (ii) the Tolling Fee; and (iii) the Capital Recovery Amount;
provided, however, to the extent Supplier or Buyer is able to negotiate lower
unit costs for the raw materials and component packaging needed to manufacture
and package the Products, the Price shall be reduced entirely by such unit cost
savings (including, without limitation, any applicable rebates, promotions and
off-invoice allowances or discounts), except for any discounts Supplier may only
obtain from its suppliers for early payment of such suppliers' invoices.
 
(f)The first sentence of Paragraph 3(a) of Article 3 is hereby amended by
deleting the reference to $*** therein and inserting $*** in lieu thereof.
 
 
 
 
 
 
 
 
 
 
 
***Indicates a portion of this Exhibit that has been omitted and filed
separately with the Secretary of the United States Securities and Exchange
Commission pursuant to Prestige Brands Holdings, Inc.'s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
 

 

--------------------------------------------------------------------------------

 

 
(g)The second sentence of Paragraph 3(a) of Article 3 is hereby deleted in its
entirety and replaced with the following language:
 
At the beginning of Production Year 1, the Tolling Fee shall be calculated by
dividing $*** by the Base Volume. The Tolling Fee for Production Year 2 shall be
set by dividing $*** by the actual pounds of Products produced during Production
Year 1. Actual payments of the Tolling Fee shall be paid by Buyer to Supplier on
a per SKU by weight basis as a charge included in the Price of the Products.
Depending on the volume of the Products actually produced by Supplier through
the end of each of Production Years 1 and 2, Supplier and Buyer agree to
reconcile any underpayment or overpayment of the Tolling Fee for such Production
Year. If $*** in Tolling Fees is not paid in each of Production Years 1
(inclusive of the Interim Period) and 2, the difference between $*** and the
aggregate amount of Tolling Fees actually paid in such Production Year shall be
promptly paid within thirty (30) days to Supplier. If Tolling Fees in excess of
$*** is actually paid in each of Production Years 1 (excluding Interim Period
purchases of the Products) and 2, the Supplier shall promptly, within thirty
(30) days, provide a credit to the Buyer in the amount of the overpayment of the
fixed Tolling Fee for such Production Year to be applied in the following
Production Year.
 
(h)The second sentence of Paragraph 3(b)(i) of Article 3 is hereby amended by
deleting the reference to $*** therein and inserting $*** in lieu thereof.
 
(i)The Article heading “ARTICLE 3 - PRICE” is hereby deleted in its entirety and
replaced with “ARTICLE 3 -PRICE; COMMISSION PAYMENT”. In addition, Article 3 is
hereby amended by adding a new Paragraph 7 at the end thereof with the following
language:
 
1.
Commission Payment. No later than sixty (60) days after the end of each calendar
month, Supplier shall pay to Buyer an amount equal to *** (***%) of the
aggregate gross sales of all powder cleanser products to *** and its Affiliates
(the “*** Products”) during such calendar month (the “*** Commissions”).
Supplier acknowledges and agrees that the inspection rights granted to Buyer
under Paragraph 7 of Article 5 shall include Buyer's ability to audit Supplier's
documents regarding Supplier's sale of the *** Products to *** and its
Affiliates; provided, however, Supplier' shall have no obligation to share sales
information with Buyer regarding the *** Products unless *** or its applicable
Affiliate consents to such disclosure in writing. Notwithstanding anything
contained herein to the contrary, in any given Production Year, the aggregate
amount of pounds of the *** Products sold by Supplier to *** and its Affiliates
shall be credited to Buyer by Supplier for the purpose of calculating the
Capital Recovery Amount to be paid by Buyer for such Production Year. Buyer
represents to Supplier that *** is aware of the commission arrangement (the
“Commission Arrangement”) between Supplier and Buyer.

 
 
 
 
 
 
 
 
 
 
 
 
***Indicates a portion of this Exhibit that has been omitted and filed
separately with the Secretary of the United States Securities and Exchange
Commission pursuant to Prestige Brands Holdings, Inc.'s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
 

 

--------------------------------------------------------------------------------

 

 
 
 
Notwithstanding anything contained herein to the contrary, Buyer shall have the
right, at any time, to supply the *** Products directly to *** and its
Affiliates and in such case Buyer shall submit to Supplier purchase orders for
the *** Products and with respect to which Supplier shall have no obligation to
pay any *** Commissions based on such purchase orders. All purchases of ***
Products by Buyer shall be treated in the same manner for purposes of this
Agreement as purchases made by Buyer for resale to Buyer's trade customers. This
Paragraph 7 of Article 3 shall survive the termination of this Agreement.
 
(j)Paragraph 1 of Article 4 is hereby amended by adding the following language
at the end of the paragraph:
 
The Facility and equipment used by Supplier to produce the Products for Buyer is
owned by Supplier. Supplier may utilize the entire Facility and equipment as
Supplier deems appropriate in Supplier's sole discretion to produce the Products
for Buyer or products for other customers of Supplier. Furthermore, Supplier
shall not charge any overtime or incremental fees to produce the Products in
accordance with Paragraph 3 of Article 2 unless previously authorized by Buyer.
 
(k)Paragraph 2 of Article 4 is hereby amended by adding the following language
at the end of the paragraph:
 
Notwithstanding anything contained herein to the contrary, for purposes of this
Agreement, (i) Production Year 1 shall commence on the first day of the Interim
Period and end on the twelve (12) month anniversary of the Base Volume
Production Date; and (ii) the volume of Products to be used to calculate the
Capital Recovery Amount for Production Year 1 shall be the Base Volume. Any
overpayment or underpayment of the Capital Recovery Amount for Production Year 1
(which shall also include Capital Recovery Amount payments during the Interim
Period so long as production during the Interim Period assists Buyer only to
meet the Base Volume and not provide a credit to Buyer) shall be reconciled in
accordance with the terms of this Paragraph 2 of Article 4. In the event of an
overpayment by Buyer of the Capital Recovery Amount during Production Year 1
(exclusive of the Interim Period) due to the reduction of the Capital Recovery
Amount as contemplated in this Amendment, Supplier shall promptly, within thirty
(30) days of the end of Production Year 1, provide a credit to the Buyer in the
amount of the overpayment of the Capital Recovery Amount during Production Year
1 to be applied in Production Year 2.
 
(l) Paragraph 3 of Article 4 is hereby amended by adding the following language
at the end of the paragraph:
 
 
 
 
 
 
 
 
 
 
 
 
***Indicates a portion of this Exhibit that has been omitted and filed
separately with the Secretary of the United States Securities and Exchange
Commission pursuant to Prestige Brands Holdings, Inc.'s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
 

 

--------------------------------------------------------------------------------

 

The Capital Recovery Credit shall apply so long as Supplier is using the
Facility for any purpose other than to manufacture and package the Products for
Buyer (“Non-Product Use”), which use commenced on May 1, 2010. Buyer and
Supplier agree that the year-end reconciliation of the Capital Recovery Amount
for Production Year 1 (inclusive of the Interim Period) will be pro-rated
effective as of May 1, 2010 due to the Non-Product Use. Buyer and Supplier agree
that production of *** Products shall not constitute Non-Product Use of the
Facility.
 
(m) The Notice Address for Supplier set forth in Paragraph 8 of Article 14 is
hereby deleted in its entirety and replaced with the following Notice Address:
 
Fitzpatrick Bros., Inc.
10700 88th Avenue
Pleasant Prairie, Wisconsin 53158
Fax: (262) 947-4311
Attention: Mr. William J. O'Connor
 
3.    Ratification of Supply Agreement. Except as otherwise provided in this
Amendment, the terms of the Supply Agreement shall remain in full force and
effect.
 
[Remainder of Page Intentionally Left Blank]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
***Indicates a portion of this Exhibit that has been omitted and filed
separately with the Secretary of the United States Securities and Exchange
Commission pursuant to Prestige Brands Holdings, Inc.'s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
 

 

--------------------------------------------------------------------------------

 

 
    
IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as of
the date set forth above which is the effective date of this Amendment.
 
 
            
FITZPATRICK BROS., INC.
 
By: /s/ Mark Mattes            
Name: Mark Mattes
Title: Vice President
 
THE SPIC AND SPAN COMPANY
By: /s/Ronald Lombardi        
Name: Ronald M. Lombardi
Title: Chief Financial Officer

 
    
 
                


 
 
    
    
 
                


 
 
 
 

 